DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In view of the amendments, the prior restriction is withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/31/2020. An initialed copy is attached to this Office Action.
Claim Objections
Claims 19-23, 30 and 31 are objected to because of the following informalities: the first line of each claim recites “the optical lens” instead of “the fixed focus lens”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the last line of the claim is missing a comma in between “negative” and “positive”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 14-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (USPG Pub No. 2017/0184823), hereinafter “Jiang”.
Regarding claim 11, Jiang discloses a fixed focus lens (see Fig. 1, Paragraph 19), comprising: a first lens (G1), a second lens (G2), a third lens (G3), a fourth lens (G4), a fifth lens (G5), a sixth lens (G6), a seventh lens (G7), an eighth lens (G8) and a ninth lens (G9) arranged in order from a magnified side to a minified side (see Fig. 1), the first lens (G1) having at least one aspheric surface (Paragraph 21), the fourth lens, the fifth lens, the sixth lens, the seventh lens, the eighth lens and the ninth lens comprising at least two cemented compound lenses (see Fig. 1, Paragraph 23), wherein a total number of lenses with refractive powers of the fixed focus lens is no more than ten (see Fig. 1), a total number of plastic lenses of the fixed focus lens is no more than three (Paragraph 21), and a distance between any two lenses of the fixed focus lens keeps fixed during focusing (Paragraph 19).
Regarding claim 12, Jiang discloses wherein each of the compound lenses is a cemented doublet or a cemented triplet (see Fig. 1, Paragraph 23).
Regarding claim 14, Jiang discloses wherein an F number of the fixed focus lens is smaller than or equal to 2.4 (Paragraph 25).
Regarding claim 15, Jiang discloses wherein a number of glass spherical lenses of the fixed focus lens is six or more than six (Paragraphs 21, 23).
Regarding claim 16, Jiang discloses wherein a number of aspheric lenses of the fixed focus lens is two (Paragraph 21).
Regarding claim 17, Jiang discloses wherein a total lens length of the fixed focus lens measured from a lens surface closest to the magnified side to a lens surface closest to the minified side is between 5mm and 110mm (Table 1).
Regarding claim 18, Jiang discloses wherein a total track length of the fixed focus lens measured from a lens surface closest to the magnified side to an image plane is between 5mm and 130mm (Table 1).
Regarding claim 20, Jiang discloses wherein the fixed focus lens satisfies the condition of EFL/IMH < 3, where EFL denotes an effective focal length of the fixed focus lens, and IMH denotes a semi-diagonal image height (Table 1).
Regarding claim 21, Jiang discloses wherein an overall refractive power of the first lens, the second lens and the third lens is a negative value (Paragraph 19).
Regarding claim 22, Jiang discloses wherein and an overall refractive power of the fourth lens, the fifth lens, the sixth lens, the seventh lens, the eighth lens and the ninth lens is a positive value (Paragraph 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (USPG Pub No. 2017/0184823) in view of Kitaoka et al. (WO 2005/111688), hereinafter “Kitaoka”.
Regarding claim 19, Jiang discloses the claimed invention, but does not specify wherein the fixed focus lens satisfies one of the following conditions: (1) the optical lens has nine lenses with refractive powers of negative, negative, positive, negative, positive, negative, negative, positive and positive; (2) the optical lens has ten lenses with refractive powers of negative, negative, positive, negative, positive, negative, positive, negative, positive and positive; (3) the optical lens has ten lenses with refractive powers of negative, negative, positive, positive, negative, positive, negative, negative positive and positive. In the same field of endeavor, Kitaoka discloses wherein the fixed focus lens satisfies one of the following conditions: (1) the optical lens has nine lenses with refractive powers of negative, negative, positive, negative, positive, negative, negative, positive and positive (see Fig. 3); (2) the optical lens has ten lenses with refractive powers of negative, negative, positive, negative, positive, negative, positive, negative, positive and positive; (3) the optical lens has ten lenses with refractive powers of negative, negative, positive, positive, negative, positive, negative, negative positive and positive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Jiang with wherein the fixed focus lens satisfies one of the following conditions: (1) the optical lens has nine lenses with refractive powers of negative, negative, positive, negative, positive, negative, negative, positive and positive; (2) the optical lens has ten lenses with refractive powers of negative, negative, positive, negative, positive, negative, positive, negative, positive and positive; (3) the optical lens has ten lenses with refractive powers of negative, negative, positive, positive, negative, positive, negative, negative positive and positive of Kitaoka for the purpose of providing a lens capable of performing appropriate temperature correction, compact and of low cost, and capable of attaining excellent image forming performance (Abstract).
Regarding claim 23, Jiang discloses the claimed invention, but does not specify further comprising an aperture stop disposed between the third lens and the fourth lens. In the same field of endeavor, Kitaoka discloses further comprising an aperture stop disposed between the third lens (2a) and the fourth lens (2b) (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Jiang with further comprising an aperture stop disposed between the third lens and the fourth lens of Kitaoka for the purpose of providing a lens capable of performing appropriate temperature correction, compact and of low cost, and capable of attaining excellent image forming performance (Abstract).
Regarding claim 24, Jiang discloses the claimed invention, but does not specify wherein the at least two compound lenses comprises a first compound lens and a second compound lens, a difference between a maximum Abbe number and a minimum Abbe number for all lenses of the first compound lens is between 50 and 70, and a difference between a maximum Abbe number and a minimum Abbe number for all lenses of the second compound lens is between 45 and 70. In the same field of endeavor, Kitaoka discloses wherein the at least two compound lenses comprises a first compound lens and a second compound lens, a difference between a maximum Abbe number and a minimum Abbe number for all lenses of the first compound lens is between 50 and 70, and a difference between a maximum Abbe number and a minimum Abbe number for all lenses of the second compound lens is (see Tables 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Jiang with wherein the at least two compound lenses comprises a first compound lens and a second compound lens, a difference between a maximum Abbe number and a minimum Abbe number for all lenses of the first compound lens is between 50 and 70, and a difference between a maximum Abbe number and a minimum Abbe number for all lenses of the second compound lens is of Kitaoka for the purpose of providing a lens capable of performing appropriate temperature correction, compact and of low cost, and capable of attaining excellent image forming performance (Abstract). Jiang  and Kitaoka disclose the claimed invention except for between 45 and 70. In Tables 1 and 2, Kitaoka teaches a difference of 42. The Abbe number of the lenses are contingent upon the material used for said lenses. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Jiang and Kitaoka with between 45 and 70 for the purpose of providing a lens capable of performing appropriate temperature correction, compact and of low cost, and capable of attaining excellent image forming performance (Abstract of Kitaoka).
Regarding claim 25, Jiang further discloses wherein an F number of the fixed focus lens is smaller than or equal to 2.4 (Paragraph 25).
Regarding claim 26, Jiang further discloses wherein a number of glass spherical lenses of the fixed focus lens is six or more than six (Paragraphs 21, 23).
Regarding claim 27, Jiang further discloses wherein a number of aspheric lenses of the fixed focus lens is two (Paragraph 21).
Regarding claim 28, Jiang further discloses wherein a total lens length of the fixed focus lens measured from a lens surface closest to the magnified side to a lens surface closest to the minified side is between 5mm and 110mm (Table 1).
Regarding claim 29, Jiang further discloses wherein a total track length of the fixed focus lens measured from a lens surface closest to the magnified side to an image plane is between 5mm and 130mm (Table 1).
Regarding claim 30, Jiang and Kitaoka teach the lens set forth above for claim 24, Kitaoka further discloses wherein the fixed focus lens satisfies one of the following conditions: (1) the optical lens has nine lenses with refractive powers of negative, negative, positive, negative, positive, negative, negative, positive and positive (see Fig. 3); (2) the optical lens has ten lenses with refractive powers of negative, negative, positive, negative, positive, negative, positive, negative, positive and positive; (3) the optical lens has ten lenses with refractive powers of negative, negative, positive, positive, negative, positive, negative, negative positive and positive. It would have been obvious to one of ordinary skill to provide the lens of Jiang with the teachings of Kitaoka for at least the same reasons as those set forth above with respect to claim 24.
Regarding claim 31, Jiang further discloses wherein the fixed focus lens satisfies the condition of EFL/IMH < 3, where EFL denotes an effective focal length of the fixed focus lens, and IMH denotes a semi-diagonal image height (Table 1).
Prior Art Citations
              Kobayashi et al. (USP No. 6,989,946) and Lee (USPG Pub No. 2015/0362708) are each being cited herein to show a lens that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/15/2022